Motion to dismiss appeal granted, with $10 costs, unless the appellant procures the record on appeal and appellant’s points to be served and filed on or before January 31, 1961, with notice of argument for the March 1961 Term of this court, said appeal to be argued or submitted when reached. If the appellant fails to comply with the condition imposed, the respondent may enter an order dismissing the appeal without notice to the appellant. Concur — Breitel, J. P., Rabin, McNally, Stevens and Eager, JJ.